DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-10, 12-16 and 18-23 are pending in this application.
Claims 1, 5, 8, 12, 15 and 19 are currently amended.
Claims 3, 11 and 17 are cancelled.
Claims 21-23 are newly added.
No new IDS has been submitted by the Applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Allowable Subject Matter
Claims 1-2, 4-10, 12-16 and 18-23 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1, 8 and 15,

Lee et al. (US 2016/0125199 A1) discloses receiving a request from users for resources, retrieving access criteria for the resources, determining an identity assurance strength of the user, based on identity assurance level for the user: retrieving personal identifying information from the user; reviewing global identity reputation data and risk signal data associated with the user; enabling access to the resource –see paras. [0039], [0042], [0052], [0053], [0056], [0057] of Lee. 

Chen et al. (US 2016/0063239 A1) discloses determining user preference associated with the history of identity proofing events; determining a timeframe for each of the identity proofing events in the history of identity proofing events-see paras. [0061], [0086], [0105] of Chen. 

Koottayi et al. (Pub. No.: US 2018/0288063 A1) discloses generating, via a machine learning model that is trained using previously collected user data, a set of dynamic rules for the user; receiving a request from a user for a resource; retrieving access criteria for the resource; enabling access to the resource-see paras. [0143], [0144], [0145], [0147] of Koottayi.


However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1, 8 and 15 specific to the other limitations combination with:

retrieving user data associated with the user including: personal identifying information, global identity reputation data from a first service, identity proofing event data, and risk signal data from a second service, 
determining the retrieved personal identifying information matches personal identifying information associated with each identity proofing event in the identity proofing event data, wherein the identity proofing event data includes each successful and unsuccessful attempt of the user to access any resource;
determining valid identity proofing events and associated strengths from the valid identity proofing events based on eliminating one or more invalid identity proofing events from the identity proofing event data, the eliminating comprising: determining, from the identity proofing event data, an identity proofing event that exceeds a timeframe, and 2Application No. 16/052,287Atty. Docket No: INTU/0323US Reply to Final Office Action of October 20, 2020Client Ref. No.: 1810738US 
determining the user data includes the global identity reputation data and the risk signal data, determining the identity assurance strength based on the valid identity proofing events and corresponding strengths from the valid identity proofing events; 

Dependent claims 2, 4-7, 9, 10, 12-14, 16 and 18-23 are allowed as they depend from allowable independent claims 1 or 8 or 15.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495   

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495